Title: To George Washington from Fielding Lewis, 4 April 1780
From: Lewis, Fielding
To: Washington, George


          
            
              Dear Sir,
              April the 4th 1780
            
            I wrote you about eight Days since before I recd yours of the 1st & 2d March which came by the Post last Fryday, You judged right with regard to our paper Currency as I find by a late resolution of Congress that it’s reduced to one fortieth part of it’s nominal value, this regulation I suppose was necessary however unjust it may appear to the world; after the assurances lately given by Congress in their publication, I did not expect so great a discount as forty for one would have so soon taken place altho’ I expected something of the sort must have happened for the preservation of the Landed Interest which never could have paid the enormous debt we now are involved in & daily increasing, I cannot say but I shall be among the sufferers on this occasion alltho’ I have in some measure lessen’d it by the purchase of thirty Thousd Acres Land to the Westward where my Son John now is in order to locate and secure it for me, I have some thoughts of purchasing Twenty Thousd acres more before our Assembly meets alltho’ I am apprehensive that Warrants have allready issued sufficient to secure allmost the whole of the valuable Lands in that Country from Pittsburg to the Green River I suppose five Million of Acres are allready granted, never was so fine a Country sold for so trifling a Sum as those Lands will bring into the Treasury, beside the great injury this State will sustain by the great numbers of our most active Men going there who should have remained here for the defence of the State and assisted in the present dispute with G. Britain. We have a report here that a Vessel is just arrived from the Havanna the Capt. of wch reports that six days before he sailed a Fleet with 4000 Soldiers had sailed from thence either for Pensicola or S. Carolina, we have no late news from the Southward.
            I wish it was in my power to render any service to Colo. Fairfax by superintending his business. my bad state of health prevents my paying that attention to my own that it requires, therefore cannot undertake his, as it would not be in my power to do him any tolerable justice, I beleive little has been done for the Colonel since he left the State, and I am fearfull that it will be a difficult matter getting that Estate under good management; from the Carector of Mr Francis Whiting (who managed Mr Fitzhughs Est. at Ravensworth) if he will undertake the matter I think that Estate would soon be brought under better management, and Colo. Fairfax paying a generous price for such service will be

for his advantage, I do not know another Man that I think will answer the purpose so well if he will undertake it, being a good judge of those matters, if I can be of any service in prevailing on Mr Whiting or any other person that You, or I may think capable of serving Colo. Fairfax I will cherefully undertake the matter, at present I don’t know but it may be necessary to change those who have at present the direction of that business if it can be done at this late season for another Crop. Mrs Lewis joins me in our Love to you & Mrs Washington she is obliged to Mrs Washington for the trouble in sendg her Muslin to Bethlehem. I am Dr Sir Yr Affecte Humble Servant
            
              Fielding Lewis
            
          
          
            I shall mention to Mr Gallebert your opinion with regard to his Fathers business.
          
        